      Case 1:15-cr-00113-PKC Document 66
                                      64 Filed 06/22/20
                                               06/20/20 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                     888 GRAND CONCOURSE, SUITE 1H
                                                     BRONX, NEW YORK 10451
                                                     (718) 293-4900 • FAX (718) 618-0140
                                                     www.klugerlawfirm.com



                                                    June 20, 2020
                                 Michael K. Bachrach is appointed pursuant to the CJA for the limited
                                 purpose of defendant’s pro se sentence reduction motion.
                                 SO ORDERED.
By ECF
                                 Dated: 6/22/2020
Honorable P. Kevin Castel
United States District Judge
500 Pearl Street
New York, NY 10007

       Re:     United States v. Kasine Deleston
               15 Cr. 113 (PKC)

Dear Judge Castel:

        I was assigned as CJA trial counsel in this matter. On June 19, 2020, the Court
reassigned me as counsel in response to a compassionate release application by Mr.
Deleston pursuant to 18 U.S.C. 3582(c)(1)(A). (See Doc.#63). I thank the Court for
considering Mr. Deleston’s application and for assigning me as counsel. However, given
Mr. Deleston’s post-conviction claims of ineffective assistance of counsel in this case,
and a specific request by the defendant that I not handle his appeal, I respectfully submit
that I may not be the most appropriate attorney for the job. (See Doc.#58, 17-cv-3482).
Accordingly, I respectfully request that the Court assign new CJA counsel to pursue Mr.
Deleston’s application forthwith.

       Thank you.

                                                     Respectfully,

                                                     /s/ Matthew J. Kluger
                                                     Matthew J. Kluger, Esq.

cc:    AUSA Andrew Beaty
